Citation Nr: 0931512	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-21 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for impaired vision as due 
to an in-service head injury.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1984 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  A Travel Board hearing was held at the 
RO in December 2005.

In March 2007 and June 2008, the Board remanded the Veteran's 
appeal to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's impaired vision is not related to active 
service or any incident of such service, including an in-
service head injury.



CONCLUSION OF LAW

Impaired vision was not incurred in active service nor was it 
caused by an in-service head injury.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in April and November 2004 and March 2007, 
VA notified the appellant of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit medical evidence relating the claimed disability to 
active service and noted other types of evidence the Veteran 
could submit in support of his claim.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for impaired 
vision as due to an in-service head injury.  Thus, any 
failure to notify and/or develop this claim under the VCAA 
cannot be considered prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim was provided in the March 2007 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the Board finds that VA met 
its duty to notify the appellant of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claim is being denied in this decision, 
any question as to the appropriate disability rating or 
effective date is moot and there can be no failure to notify 
the appellant.  See Dingess, 19 Vet. App. at 473.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
was provided with VA examinations which addressed the 
contended causal relationship between his impaired vision and 
his in-service head injury.  Thus, the Board finds that 
additional examinations are unnecessary.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he incurred his impaired vision 
during active service as a result of an in-service head 
injury.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in September 1983, the 
Veteran denied all relevant medical history.  Clinical 
evaluation showed that his distant vision was 20/25 in the 
right eye corrected to 20/20 and 20/20 in the left eye.  The 
Veteran's near vision was 20/20 in the right eye and 20/26 in 
the left eye.  The Veteran passed a color vision test.

In July 1984, the Veteran's vision was 20/25 in the right eye 
and 20/20 in the left eye.

In June 1988, the Veteran struck his head on a rock while 
swimming.  After the wound was irrigated and sutured, 
erythema and drainage began 2 days later.  The Veteran's 
medical history was unremarkable.  Physical examination 
showed a V-shaped laceration in the mid-forehead that was 
sutured currently with some serous fluid draining and a 
minimal amount of erythema.  The Veteran's head wound was 
irrigated and drained.  The diagnosis was infected head 
wound.

On periodic physical examination in January 1991, the Veteran 
reported a history of a head injury but denied any history of 
eye trouble.  His vision was 20/25 in the right eye and 20/20 
in the left eye.  

At the Veteran's separation physical examination in September 
1993, his medical history included a head injury in June 
1988.  He denied any medical history of eye trouble.  It was 
noted that he wore glasses for reading only.  Clinical 
evaluation showed that his near and distant vision was 20/20 
in both eyes.  The Veteran also passed a color vision test.

The Veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was medical non-commissioned 
officer (NCO).  His medals included Expert Field Medical 
Badge, two Southwest Asia Service Medals, the Defense of 
Saudi Arabia Medal, and the Liberation and Defense of Kuwait 
Medal.  The Veteran's military education included a medical 
NCO course and an emergency medical technician (EMT) course.  
In April 2004, the National Personnel Records Center in St. 
Louis, Missouri (NPRC), confirmed that the Veteran had served 
in Southwest Asia between February 11, 1991, and May 5, 1991.

The post-service medical evidence shows that, on VA 
outpatient treatment in May 2004, the Veteran complained of 
floaters in the left eye.  Physical examination showed pink 
conjunctivae with no scleral icterus.  The impressions 
included complete vision loss in the left eye and irritable 
floaters to the left eye.

In December 2004, it was noted that the Veteran was "doing 
well after a frontal craniotomy for a mucocele."  The 
Veteran denied any visual changes.  Physical examination 
showed small ecchymosis around the left eye which was 
improved, intact extraocular movements, and pupils equal, 
round, and reactive to light and accommodation.

The Veteran testified at his December 2005 Travel Board 
hearing that he had injured his head in June 1988 during 
active service.  He testified that his impaired vision was 
not present at his separation physical examination but he 
began losing vision in his left eye after service separation.

On VA examination in June 2007, the Veteran complained of 
floaters and longstanding blurry vision in the left eye.  The 
VA examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran reported that he had 
experienced macular degeneration in the left eye since 1998.  
He also reported that he was not on any ocular medication at 
the time of this examination.  Ophthalmic examination showed 
uncorrected visual acuity in the right eye was 20/20 at 
distance and at near.  The Veteran's best corrected visual 
acuity in the right eye was 20/20 at distance and at near.  
In the left eye, the Veteran's uncorrected visual acuity was 
20/200 at distance and at near.  The Veteran's best corrected 
visual acuity in the left eye was 20/200 at distance and 
20/150 at near.  The Veteran's pupils were equal, round, and 
reactive to light and accommodation.  There was no afferent 
pupillary defect or diplopia.  The Veteran's eye muscle 
function was smooth, accurate, full, and extensive.  The 
right eye was relatively normal on Goldmann visual field 
test.  In the left eye, however, there was a constricted 
field superiorly of 20 degrees, nasally 30 degrees, 
temporally 20 degrees, and inferiorly 35 degrees.  Dilated 
examination showed cup-to-disk ration of 0.2 which was 
elevated slightly.  The Veteran's right eye macula and 
background were clear.  "The left eye is 0.2 with either 
shunts or neovascularization at the disk."  There was a 
large macular scar in the left eye.  The left eye background 
had a sclerotic vessel and an old vitreous hemorrhage.  The 
diagnoses were decreased vision secondary to macular scar in 
the left eye and ischemic-looking vein occlusion in the left 
eye unrelated to Schwannoma.  

In a September 2008 addendum to the June 2007 VA examination 
report, the VA examiner who saw the Veteran in June 2007 
stated that she had reviewed the claims file again.  This VA 
examiner noted that, when she had examined the Veteran in 
June 2007, "he had a macular scar in the left eye and 
ischemic changes with evidence of vein occlusion."  This 
examiner opined that the Veteran's decreased left eye vision 
was unrelated to his in-service head injury and/or his 
mucocele.  Instead, this VA examiner stated that the 
Veteran's impaired vision was secondary to a central retinal 
vein occlusion in the left eye which likely was due to a 
systemic disorder.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
impaired vision as due to an in-service head injury.  The 
Board acknowledges that the Veteran incurred a head injury in 
June 1988 during active service.  Although the Veteran 
subsequently reported incurring a head injury during active 
service, he repeatedly denied any medical history of eye 
trouble when examined during active service.  The Veteran's 
service treatment records show that his vision was within 
normal limits in both eyes on repeated in-service testing.  
The Veteran also was not treated for impaired vision within 
the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309.  
It appears that the Veteran first sought treatment for 
impaired vision in May 2004, or almost 11 years after his 
service separation in October 1993, when he was diagnosed as 
having a complete loss of left eye vision and irritable 
floaters in the left eye.

The Board also acknowledges that the post-service treatment 
records show that the Veteran was treated for a mucocele 
which was removed surgically in December 2004.  Following 
this surgery, the Veteran denied any visual changes on VA 
outpatient treatment later in December 2004.  At that time, 
the Veteran also had intact extraocular movements, and his 
pupils were equal, round, and reactive to light and 
accommodation.  Critically, as the VA examiner determined in 
a September 2008 addendum to a June 2007 VA examination 
report, the Veteran's decreased left eye vision was not 
related either to his in-service injury or to his post-
service mucocele.  There is no competent contrary opinion of 
record.  In summary, absent objective evidence, to include a 
medical nexus, relating the Veteran's current impaired vision 
to active service or any incident of service, including his 
acknowledged in-service head injury, the Board finds that 
service connection for impaired vision as due to an in-
service head injury is not warranted.

Additional evidence in support of the Veteran's service 
connection claim is his own lay assertions and December 2005 
Travel Board hearing testimony.  The Board observes that lay 
persons normally are not competent to opine on medical 
matters such as the etiology of medical disorders.  Bostain 
v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  In this case, the record 
indicates that the Veteran served as a medical NCO and 
received specialized education, training, or experience 
during active service as a medical NCO and an EMT which might 
qualify him to provide an opinion on this matter.  Any 
opinion relating the Veteran's current impaired vision to his 
in-service head injury is outweighed, however, by the 
preponderance of medical evidence contemporaneous to active 
service showing no impaired vision and the post-service 
medical evidence showing that the Veteran's current impaired 
vision is not related to his in-service head injury.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).




ORDER

Entitlement to service connection for impaired vision as due 
to an in-service head injury is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


